      Case 1:19-cv-00182-WES-PAS Document 26 Filed 04/15/19 Page 1 of 2 PageID #: 452
      Case 1:19-cv-00L82-WES-PAS Document                            l-2-1          Filed 04/L0/1-9 Page     I   of 2 PagelD #: 407

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNTTEo SrArn,S DTSTRICT COURT
                                                                     for the
                                                            District of Rhode Island


               UMB BANK, N.4., as Trustee                                  )
                                                                           )
                                                                           )
                                                                           )
                            Plaintffis)                                    )
                                                                           )        Civil Action No. 1 :19-cv-001 82-WES-PAS
                                                                           )
            CITY OF CENTRAL FALLS, et al.                                  )
                                                                           )
                                                                           )
                                                                           )
                           Defendant(s)                                    )

                                                      SUMMONS IN A CIVIL ACTION

To:   (Defendant's name and address)      Gary Berdugo
                                          Board of Directors
                                          164 CentralStreet
                                          Central Falls, Rl 02863




          A lawsuit    has been filed against you.

         V/ithin 2l days after service of this summons on you (not counting the day you received it)    or 60 days if you
                                                                                                                     -
are the United States or a United States agency, or an offîcer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)   you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
                      -
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are: Robert M. Duffu, Esq.
                                Duffy & Sweeney, LTD
                                1800 Financial Plaza
                                          Providence, Rl 02903
                                          (401) 455-0700
                                          rd   uffy@d uffysweeney. com

          If you fail to respond, judgment by default will          be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




                                                                      t1




Date:     April 10,2019
                                                                               r)           le¡k of Co urt
      Case 1:19-cv-00182-WES-PAS Document 26 Filed 04/15/19 Page 2 of 2 PageID #: 453
      Case 1:l-9-cv-00L82-WES-PAS Document                                       12-L    Filed 04/L0/L9 Page 2 of 2 PagelD #: 408

AO 440 (Rev. 06/12) Summons in      a   Civil Action (Page 2)

 Civil Action No. 1 :19-cv-00182-WES-PAS

                                                                    PROOF'OF SERVICE
                    (This section should not be/ìled wíth the court unless required by Fed. R, Civ, P, a Q)

          This summons for              @ame of individual and    title, if   any)   Gary Berdugo
was received by me on         (date) 4-ll
          il   I personally served the summons on the individual at þlace)                        X                                                          fùq
                                                                                             on   (date)                                ;or            (-r r-/2
          út"o                                  the individual's residence or usual place of abo de with tuame)                   Å/¡LF 7eø0q               (lO

                                                                              , a person ofsuitable age and discretion who resides there,
          on                                              , and mailed a copy to the individual's last known address; or                             nffi*u
          I    I served the summons on                (name of individual)                                                                       , who is

           designated by law to accept service ofprocess on behalfof (name oforganization)
                                                                                             on   (date)                                 or

          fl   I returned the summons unexecuted because                                                                                             ;or

          Ü    Other   (specifu):




          My fees are $                                   for travel and $                          for services, for   a total   of$         O.OO




          I declare under penalty of perjury that this information is


 Date:         + -(l-l?
                                                                                                           Server's



                                                                                                       Printed name and title
                                                                                                                                                            /rr-
                                                                                     .9of,            z\L             ¡a/a4/ult
                                                                                                           Server's address
                                                                                                                                              rÇ
 Additional information regarding attempted service, etc




           Print                              Save As.                                                                                   Reset
